Per Curiam. The membership of the Board of Directors of the Arkansas IOLTA Foundation, Inc., is hereby modified to authorize the President of the Arkansas Bar Association to designate an agent to serve in his or her stead. Therefore the Per Curiam Order of November 9, 1987, IN THE MATTER OF THE ARKANSAS BAR ASSOCIATION, PETITION TO AUTHORIZE A PROGRAM GOVERNING INTEREST ON LAWYERS’ TRUST ACCOUNTS, 293 Ark. 511, 738 S.W.2d 803 (1987), is modified as follows: 6. The qualified recipient of interest earnings on lawyers’ trust accounts should be a newly created Arkansas nonprofit corporation to be governed by a Board of Directors comprised of the Chief Justice or designated agent; five (5) members of the lay public appointed by the Governor of Arkansas, three (3) of whom shall be representatives of low income persons from a list recommended to the Governor by the nineteen community action organizations pursuant to Act 345 of 1985; five (5) lawyers appointed by the President of the Arkansas Bar Association; and the President of the Arkansas Bar Association or designated agent; twelve (12) in all. With the exception of the Chief Justice or designated agent, and the President of the Arkansas Bar Association or designated agent, terms of the Directors should be on a staggered basis. The Board of Directors of the Arkansas IOLTA Foundation, Inc., should amend its Bylaws and Articles of Incorporation to reflect this amendment.